Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registranto Filed by a party other than the registrantþ Check the appropriate box: þ Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Under Rule 14a-12. ENZO BIOCHEM, INC. (Name of Registrant as Specified in Its Charter) SHAHRAM K. RABBANI (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY COPY, SUBJECT TO COMPLETION, DATED January [*], 2010 ANNUAL MEETING OF STOCKHOLDERS OF ENZO BIOCHEM, INC. PROXY STATEMENT OF SHAHRAM K. RABBANI This proxy statement and the enclosed Gold proxy card are being furnished to you, the holders of shares of Common Stock, $.01 par value per share (the Common Stock), of Enzo Biochem, Inc., a New York corporation (the Company), in connection with the solicitation by Shahram K. Rabbani, a founder, director and stockholder of the Company, of proxies for use at the Annual Meeting of stockholders of the Company, scheduled to be held on January 29, 2010 (the Annual Meeting), and at any adjournments or postponements of the meeting . This proxy statement and the Gold proxy card are first being furnished to stockholders on or about January [*] , 2010. THIS SOLICITATION IS BEING MADE BY SHAHRAM K. RABBANI AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OF THE COMPANY. I am soliciting proxies to elect André de Bruin and Steven Katz (each an Independent Nominee and together the Independent Nominees) to serve as Class I Directors of the Company. I am soliciting your vote in favor of the Independent Nominees because I believe that they will provide an improved voice for Company stockholders on the Board of Directors of the Company (the Board). I believe the Company has promising technology and talented employees but has failed to capitalize on these resources. Company management has managed the Company like a family business without regard to the interests of the public stockholders while the Board has consistently given its rubber stamp of approval. The Independent Nominees are committed to improving the value of the publics equity investment in the Company by working to help create a strong culture of board oversight and management accountability and identifying and advocating for appropriate corporate governance practices. I believe that the Companys history of underperformance demonstrates the need for substantial operational improvements. The Independent Nominees have indicated that, if elected, they will carefully consider and strongly advocate for appropriate improvements. For example, over the last five years, 106% revenue growth has been outpaced by a 196% increase in operating expenses, while licensing and royalty revenue from the Companys vast intellectual property estate remains a paltry 10% of total revenue. At the same time, total shareholder returns as measured by RiskMetrics Group have plummeted while executive compensation for the Companys management team has continued to escalate. The Independent Nominees will advocate for improvements to control costs, identify and realize operating efficiencies, aggressively pursue revenue streams from the Companys intellectual property, and link managements compensation to actual performance. The Independent Nominees collectively have extensive backgrounds in public company leadership, financial management, and the promotion of investor value, and are more than capable of guiding the Companys board of directors to attain these goals. The Independent Nominees have no direct or indirect relationships with me or any director, officer, or employee of the Company and, if elected to the Board, will serve independent of any outside influence to advance the best interests of the Companys stockholders. I believe these nominees will be advocates for all stockholders and will bring to the Company the independent judgment, experience, and perspective that stockholders can trust. The Company has disclosed that the record date for determining stockholders entitled to notice of and to vote at the Annual Meeting is December 29, 2009 (the Record Date).
